2015 WI 105

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2003AP3348-D, 2004AP2633-D, 2007AP2653-D and
                        2011AP584-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Michael D. Mandelman, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Michael D. Mandelman,
                                  Respondent-Appellant.

                           DISCIPLINARY PROCEEDINGS AGAINST MANDELMAN

OPINION FILED:          December 8, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:           A.W. Bradley, J., concurs. (Opinion Filed).
   DISSENTED:
   NOT PARTICIPATING:   R.G. Bradley, J., did not participate.

ATTORNEYS:
                                                                          2015 WI 105
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
Nos.        2003AP3348-D
            2004AP2633-D
            2007AP2653-D
            2011AP584-D


STATE OF WISCONSIN                               :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Michael D. Mandelman, Attorney at Law:

Office of Lawyer Regulation,                                            FILED
              Complainant-Respondent,
                                                                    DEC 8, 2015
       v.
                                                                      Diane M. Fremgen
                                                                   Clerk of Supreme Court
Michael D. Mandelman,

              Respondent-Appellant.




       ATTORNEY reinstatement proceeding.             Reinstatement denied.


       ¶1     PER CURIAM.        We review the report and recommendation

of Referee Hannah C. Dugan, recommending reinstatement of the

law license of Attorney Michael D. Mandelman, with conditions,

and recommending that the court impose the full costs of this

proceeding      on   Attorney      Mandelman.         The     Office      of     Lawyer

Regulation (OLR) took no position on reinstatement before the

referee and did not appeal the referee's recommendation.                               We
therefore      review      the    referee's     report       and     recommendation
                                                                             Nos.    2003AP3348-D
                                                                                     2004AP2633-D
                                                                                     2007AP2653-D
                                                                                      2011AP584-D


pursuant to Supreme Court Rule (SCR) 22.33(3).                                      After fully

reviewing this matter, we conclude that Attorney Mandelman has

not satisfied the criteria required to resume the practice of

law in this state, and we deny his petition for reinstatement.

Attorney       Mandelman          is    directed         to   pay    the     costs       of   this

reinstatement proceeding, which total $8,074.65 as of June 1,

2015.

    ¶2         Attorney       Mandelman      was         licensed    to    practice       law   in

Wisconsin in 1980.                He practiced in Milwaukee, primarily in the

area of personal injury and criminal law.                            His license has been

suspended since July 1, 2006.                        On August 1, 2014, this court

revoked       Attorney       Mandelman's         law      license      for     22    counts     of

misconduct.         In re Disciplinary Proceedings Against Mandelman,

2014 WI 100, 358 Wis. 2d 179, 851 N.W.2d 401.                                The revocation,

which    followed        a     lengthy     disciplinary             history,    was       imposed

retroactive         to   May      29,    2009,       thereby    enabling        him      to   seek

reinstatement now rather than waiting the usual requisite five

years.

    ¶3         Attorney Mandelman's disciplinary history culminating

in his revocation includes seven prior disciplinary cases:

              In   1990,      he      received      a    one-year     suspension         for   27

               counts of misconduct relating to multiple counts of

               failure       to    act   with     diligence;         failing        to   promptly

               return files to clients; simultaneously representing

               multiple clients with adverse interests; settling a
               client's        claim      without          authorization;           failing     to

                                                 2
                                                            Nos.    2003AP3348-D
                                                                    2004AP2633-D
                                                                    2007AP2653-D
                                                                     2011AP584-D


    communicate with clients; making a misrepresentation

    to    the     former      Board        of    Attorneys        Professional

    Responsibility          (BAPR),        predecessor       to     the        OLR,

    attempting to limit potential malpractice liability;

    and   trust     account        violations.       In     re    Disciplinary

    Proceedings          Against        Mandelman,    158 Wis. 2d     1,

    460 N.W.2d 749 (1990).

   In    1994,     he     received       an    18-month    suspension          for

    misconduct       that      included         failing      to     act        with

    diligence, failing to respond to clients' requests for

    information, failing to refund a client's retainer,

    violating the rules regarding trust accounts following

    his 1990 suspension, and failing to provide complete

    and accurate responses to BAPR.                   In re Disciplinary

    Proceedings          Against     Mandelman,      182 Wis. 2d     583,

    514 N.W.2d 11 (1994).

   In 1999, he received a consensual private reprimand

    for making a false statement of fact to a tribunal.

    Private Reprimand No. 99-18.

   In 2006, he received a consensual private reprimand

    for drawing a check from his business account to make

    a    mortgage    payment        for    a    personal    injury       client.

    Private Reprimand No. 06-21.

   Also in 2006, he received a nine-month suspension for

    multiple instances of misconduct including failing to
    act with reasonable diligence, failing to utilize a

                                    3
                                                                          Nos.      2003AP3348-D
                                                                                    2004AP2633-D
                                                                                    2007AP2653-D
                                                                                     2011AP584-D


            written fee agreement in a medical malpractice case,

            and persuading a client to sign a release of claims

            against him without the client obtaining independent

            representation.               In    re        Disciplinary           Proceedings

            Against    Mandelman,          2006 WI 45,    290 Wis. 2d   158,

            714 N.W.2d 512.1

           In    2009,     he     received        a      one-year       suspension         for

            misconduct          including        collecting          a       fee       without

            performing any work for a client, failing to provide a

            client with a written settlement statement, retaining

            a    client's    funds       for    more      than    four       years,     making

            misrepresentations to a client, failing to obtain a

            client's signature on a settlement check, failing to

            deposit    the       settlement       funds      into        a    client       trust

            account, and failing to provide a client's file and

            funds to the client.                In re Disciplinary Proceedings

            Against    Mandelman,          2009 WI 40,    317 Wis. 2d   215,

            765 N.W.2d 788.

           In    2014,     this        court   revoked          Attorney        Mandelman's

            license       for      22     counts       of     misconduct             including


    1
       Notably, this decision also denied Attorney Mandelman's
first petition for reinstatement because, while his suspension
was pending, additional professional misconduct was discovered,
including post-suspension trust account violations and, during
reinstatement proceedings, he gave incomplete and evasive
information to BAPR.


                                            4
                                                                  Nos.    2003AP3348-D
                                                                          2004AP2633-D
                                                                          2007AP2653-D
                                                                           2011AP584-D


            mishandling of trust accounts and funds, commingling

            personal and business funds with client trust funds,

            converting    client     trust    finds     by   engaging      in    trust

            account transactions that left negative balances in

            his own subsidiary accounts, failing to deliver trust

            funds to a client over a period of years, failing to

            keep complete and accurate trust account records, and

            on multiple occasions filing income tax returns that

            were false.       Attorney Mandelman also showed lack of

            diligence in another matter, failed to notify a client

            of his suspension in another, and also gave a false

            affidavit to the OLR.          Mandelman, 358 Wis. 2d 179.

    ¶4      On August 5, 2014, Attorney Mandelman filed a petition

seeking reinstatement of his license to practice law.                          The OLR

filed a response dated January 15, 2015.                     The OLR expressed

several concerns in its initial response, noting that, because

of time constraints imposed by the referee, it had insufficient

time to investigate the reinstatement petition.

    ¶5      The referee conducted a public reinstatement hearing

on February 4, 2015.       At the hearing, the OLR stated that it had

deposed    Attorney    Mandelman     and     resolved    many     of     the    issues

previously      identified.     The    OLR    declined       to   take     a    formal

position on reinstatement.

    ¶6      Attorney     Mandelman     and     four     additional         witnesses

appeared   at    the   reinstatement       hearing:      Attorney        Mandelman's
doctor, his faculty advisor, his employer for his student work

                                       5
                                                                         Nos.   2003AP3348-D
                                                                                2004AP2633-D
                                                                                2007AP2653-D
                                                                                 2011AP584-D


at the computer center at the University of Wisconsin-Milwaukee,

and   a    friend/out-of-town       lawyer.           Post-hearing,         the     referee

permitted and received additional documentation in support of

the     petition,       including      a   Board       of     Bar        Examiner      (BBE)

certification of continuing legal education (CLE) compliance, a

restitution payment to S.M., and documentation of efforts to

make a restitution payment to B.S.                   The referee filed her report

and recommendation on May 12, 2015, recommending reinstatement

with substantial conditions.

      ¶7      The      standards    applicable          to     all       petitions       for

reinstatement after a disciplinary suspension or revocation are

set   forth      in    SCR   22.31(1).         The    petitioning         attorney     must

demonstrate by clear, satisfactory, and convincing evidence that

he or she has the moral character necessary to practice law in

this state, that his or her resumption of the practice of law

will not be detrimental to the administration of justice or

subversive of the public interest, and that the attorney has

complied fully with the terms of the suspension or revocation

order      and   the     requirements      of    SCR     22.26.            In    addition,

SCR 22.31(1)(c) incorporates the statements that a petition for

reinstatement         must   contain     pursuant      to    SCR     22.29(4)(a)-(4m).

Thus,      the   petitioning       attorney      must        demonstrate        that    the

required      representations       in     the       reinstatement         petition      are

substantiated.

      ¶8      When     reviewing       referee        reports       in     reinstatement
proceedings, we utilize standards of review similar to those we

                                           6
                                                                   Nos.   2003AP3348-D
                                                                          2004AP2633-D
                                                                          2007AP2653-D
                                                                           2011AP584-D


use for reviewing referee reports in disciplinary proceedings.

We do not overturn a referee's findings of fact unless they are

clearly erroneous.          On the other hand, we review a referee's

legal conclusions, including whether the attorney has satisfied

the criteria for reinstatement, on a de novo basis.                               In re

Disciplinary      Proceedings     Against      Jennings,     2011 WI 45,    ¶39,

334 Wis. 2d 335, 801 N.W.2d 304; In re Disciplinary Proceedings

Against Gral, 2010 WI 14, ¶22, 323 Wis. 2d 280, 779 N.W.2d 168.

    ¶9      Here, the referee concluded that Attorney Mandelman

has demonstrated that he sincerely desires to have his license

reinstated.       SCR 22.29(4)(a).

    ¶10     The referee concluded that Attorney Mandelman has not

practiced      law       during    the        period    of    his         revocation.

SCR 22.29(4)(b).         The referee accepted the evidence from the

hearing   that      "a   great    deal    of    Mandelman's       time    was     spent

following     rigorous       conventional        and     experimental        medical

treatment protocols, and attending graduate school in a field

unrelated to law."

    ¶11     The    referee    concluded        that    Attorney     Mandelman       has

complied with the terms of his suspension and revocation orders.

SCR 22.29(4)(c); see also SCR 22.29(4)(h) (requiring that the

petitioner has fully complied with the requirements set forth in

SCR 22.26); SCR 22.31(1)(d).             For many years, Attorney Mandelman

owed $12,793.24 in costs from his 2004 disciplinary matter and

$6,397.54 in costs from his 2007 disciplinary matter.                      In August
of 2014, Attorney Mandelman paid those cost judgments by sending

                                          7
                                                                                  Nos.    2003AP3348-D
                                                                                          2004AP2633-D
                                                                                          2007AP2653-D
                                                                                           2011AP584-D


cashier's checks in the appropriate respective amounts to the

OLR.         The    court        also       ordered       Attorney          Mandelman        to    pay

$16,943.16         in      costs        relating          to     the        recent        revocation

proceeding.               Attorney          Mandelman          entered       into        a   payment

arrangement         with    the    OLR       on    August       21,     2014,      to     make    $100

monthly       payments.                Attorney          Mandelman          has      made       timely

installment payments.

       ¶12    The       referee        concluded         that    Attorney          Mandelman       has

maintained competence and learning in the law.                                SCR 22.29(4)(d).

Although this evidence was not produced at the reinstatement

hearing, the referee permitted Attorney Mandelman to obtain and

to provide proof of certification of CLE compliance from the BBE

post-hearing.           The BBE filed a certification with the court on

February 9, 2015, stating that Attorney Mandelman was "currently

in compliance with the court's CLE and EPR requirements for

reinstatement."

       ¶13    The       referee         concluded         that         Attorney          Mandelman's

conduct      since      the      revocation         has        been    exemplary          and     above

reproach.           SCR    22.29(4)(e).                 Admittedly,          unlike      a   typical

revocation,         five         years       had        not     elapsed        since         Attorney

Mandelman's         license        was       revoked.            The     referee         based     her

conclusion         relating       to    this       requirement         on    the    testimony       of

several      people        who    spoke       on    behalf       of     Attorney         Mandelman.

Attorney       Mandelman's             academic          mentor        and     chair         of     his

dissertation         committee         at    UW-Milwaukee             testified       respectfully
about Attorney Mandelman's dissertation topic and work, which

                                                    8
                                                                                Nos.   2003AP3348-D
                                                                                       2004AP2633-D
                                                                                       2007AP2653-D
                                                                                        2011AP584-D


involves the benefits to the elderly related to construction of

co-housing       facilities.           Attorney          Mandelman's                attorney       and

personal     friend      spoke        highly        of        Attorney          Mandelman          and

respectfully about his writings and presentations, specifying

motorcycle    rights     litigation.              However,          the       referee's      report

notes    that,     "[w]hile      the       witness        credibly            stated       that       he

believed    Mandelman      to    be    trustworthy             and    reliable,            he     also

testified that he did not know about the specifics of [his]

disciplinary       history."               Attorney       Mandelman's                UW-Milwaukee

employment supervisor testified credibly and convincingly about

Attorney     Mandelman's        work       ethic,        his    helpfulness,               and     his

camaraderie with other students and faculty.

      ¶14   The referee concluded that Attorney Mandelman has the

moral character to practice law in this state.                                SCR 22.29(4)(e).

      ¶15   The     referee        concluded             that        Attorney           Mandelman

satisfied SCR 22.29(4)(j), which requires a description of the

petitioner's proposed use of the license if reinstated.                                     At the

hearing,    Attorney      Mandelman         spoke        at    some       length       about       his

future   plans,     if    reinstated.             These        include          practice         in    a

structured     environment,        although          he       did     not       rule       out    the

prospect of returning to solo practice in the future.

      ¶16   The     referee        concluded             that        Attorney           Mandelman

satisfied    SCR    22.29(4)(k),            which     requires            a    lawyer       seeking

reinstatement      to    provide       a    full     description               of    all    of     the

petitioner's business activities during the period of suspension
or   revocation.         The    reinstatement            petition             contains      a     full

                                              9
                                                                            Nos.   2003AP3348-D
                                                                                   2004AP2633-D
                                                                                   2007AP2653-D
                                                                                    2011AP584-D


description        of     Attorney        Mandelman's         activities         between       his

suspension in 2006 and the 2015 reinstatement hearing.                                  Attorney

Mandelman completed a Master's Degree in Architecture and was

admitted to the Ph.D. program in Architecture at UW-Milwaukee,

where he completed and passed qualifying exams.

      ¶17    Since       2009,      Attorney           Mandelman    has    also     worked     in

retail      sales       at    Office      Depot,         Weston     Properties,          and   at

UW-Milwaukee in a variety of assistant jobs, including in his

academic     department            and   in   a    print     shop    producing          product,

supervising        students,        and    handling        money    pursuant        to    sales.

Evidence from the hearing also indicates that he has engaged in

some property management work.

      ¶18    In addition, SCR 22.29(4m) requires and the referee

concluded that Attorney Mandelman has made restitution to or

settled all claims of persons injured or harmed by petitioner's

misconduct, including reimbursement to the Wisconsin Lawyers'

Fund for Client Protection for all payments made from that fund,

or,   if    not,    the      petitioner's          explanation       of    the     failure     or

inability to do so.

      ¶19    In     our      May    29,   2009         suspension    order,        we    ordered

Attorney Mandelman to pay $1,250 in restitution to S.M. and

$2,200 in restitution to B.S. within 60 days.                             On June 10, 2009,

the OLR reminded Attorney Mandelman that those payments were to

be made by July 28, 2009.

      ¶20    Attorney Mandelman had not made restitution to these
clients when he filed this reinstatement petition.                                      However,

                                                  10
                                                            Nos.   2003AP3348-D
                                                                   2004AP2633-D
                                                                   2007AP2653-D
                                                                    2011AP584-D


Attorney Mandelman has since done so.           On January 14, 2015, the

OLR received emailed correspondence from Attorney Mandelman that

included a copy of a $1,250 cashier's check payable to S.M.                The

record indicates that Attorney Mandelman sent the check to S.M.

and that S.M. accepted the payment.

     ¶21   At    the     reinstatement    hearing,   Attorney        Mandelman

explained that he had been unable to locate B.S.                   After the

hearing, Attorney Mandelman provided proof that he deposited a

check    for    $2,200   in   the   Unclaimed    Property     Fund     payable

to/redeemable by B.S.         The referee thus found that Attorney

Mandelman "provided documentation within 20 days of the hearing

date that he has complied fully with the terms of the order of

revocation with respect to the payment of restitution."2

     ¶22   We accept the referee's findings and conclusions on

each of the foregoing requirements for reinstatement.

     ¶23   The issues in this reinstatement proceeding, however,

relate to the remaining requirements for reinstatement.                    The

rules also impose on the petitioner the burden of demonstrating

by clear, satisfactory, and convincing evidence that he has a

proper understanding of and attitude toward the standards that

are imposed upon members of the bar and will act in conformity

with them, and that he can be safely recommended as a person fit

     2
       The referee's report, on pages 6 and 9, mistakenly states
that B.S. was the one who accepted payment and that S.M.'s check
was deposited into the Unclaimed Property Fund.         This is
incorrect.


                                     11
                                                                           Nos.   2003AP3348-D
                                                                                  2004AP2633-D
                                                                                  2007AP2653-D
                                                                                   2011AP584-D


to represent clients and to aid in the administration of justice

in this state.        SCR 22.29(4)(f)-(g).

       ¶24    With    respect       to     SCR       22.29(4)(f),      the    referee      was

persuaded     by     Attorney       Mandelman        and    his     witnesses'     testimony

that he has accepted responsibility for his misconduct and has

"new   insights"       into       his    behaviors      and    conditions         during   his

period of suspension.                   With respect to SCR             22.29(4)(g), the

referee      concluded        that,       "based       on     the    petition       and    the

testimony," this element is satisfied, subject to recommended

conditions.

       ¶25    We    are     not    persuaded         that     Attorney      Mandelman      has

provided clear and convincing evidence that he has satisfied

SCR 22.29(4)(f) and (g); as such, we disagree with the referee's

conclusions of law on these issues.

       ¶26    For    many    years,       Attorney      Mandelman       suffered      from   a

chronic      illness        with        symptoms      including        chronic      fatigue.

Attorney      Mandelman           cited     his       health      issues     in     previous

disciplinary and reinstatement proceedings.                            The reinstatement

record here indicates that, after many years, his illness was

finally      effectively      treated       and      his    doctor     reports     that    his

current medical prognosis good.

       ¶27    However, as Attorney Mandelman concedes, his medical

condition      neither      caused        nor    excuses      his    prior    professional

misconduct.         Attorney Mandelman's disciplinary history reflects

persistent patterns not only of neglect, but of fraud.                                     His
extensive misconduct history cannot all be attributed to side

                                                12
                                                                           Nos.    2003AP3348-D
                                                                                   2004AP2633-D
                                                                                   2007AP2653-D
                                                                                    2011AP584-D


effects of his illness.                  In short, his recovery bodes well for

Attorney Mandelman, but is not sufficient to persuade us that he

should be permitted to practice law again.

       ¶28     The    scope       and    seriousness        of    Attorney        Mandelman's

prior     misconduct         reveals        a    lawyer       who       lacked     a   proper

understanding        of     and    attitude      toward     the     standards       that   are

imposed upon members of the bar.                      Certainly, he did not act in

conformity with those standards for any appreciable period of

time.        He extensively used client trust accounts to conceal

personal       income       and         recklessly      filed       tax     returns        that

misrepresented his income.                     His own record demonstrates that,

prior to his suspension, he was not a person who could be safely

recommended as a person fit to represent clients and to aid in

the administration of justice in this state.                              Consequently, he

must    do    more    now    than       simply    clean     up    the    mess     he   created

before.        We must be persuaded by evidence that is clear and

convincing that he meets these standards now.

       ¶29     Attorney Mandelman has taken some commendable steps to

address past wrongs.              The list of potential concerns identified

by the OLR was not trivial.                          The referee and the OLR               were

apparently      satisfied         that    Attorney      Mandelman        has     amended   tax

returns       and     determined          whether      he     needed       to     repay    the

federal/state        government          for    amounts     that    may     be     owing   for

calendar years 2005/2006.                   Attorney Mandelman represented, at

the hearing, that he has settled all delinquent tax obligations
with     the        State     of        Wisconsin       and       provided        supporting

                                                13
                                                                               Nos.      2003AP3348-D
                                                                                         2004AP2633-D
                                                                                         2007AP2653-D
                                                                                          2011AP584-D


documentation.             The       referee    and        the     OLR       were      apparently

satisfied        with    Attorney        Mandelman's        explanation             of     business

relationships          with     Weston    Properties,            Heartland,         and       Liberty

Holding Company, LLC, which was finally dissolved February 12,

2014.      The OLR and the referee were apparently satisfied with

Attorney Mandelman's responses to questions about the fact that

he   was    a    party     to    a    number    of    civil       actions          filed       within

Milwaukee County and Ozaukee County.                        At the hearing, Attorney

Mandelman        testified        that    he    had        resolved          all      outstanding

disputes.

      ¶30       The     referee      downplayed       the        significance            of     these

concerns, so she did not make detailed findings of fact about

them.      Accordingly, we are not usurping the role of the referee

as   the    fact-finder.             However,    we    consider          the    scope         of    the

matters     of    concern        important      to    our    assessment             of     Attorney

Mandelman's       proper        understanding         of    and    attitude           toward        the

standards       that     are    imposed    upon      members       of    the       bar     and      his

ability to act in conformity with those standards as well as

whether     he    can     be     safely    recommended            as     a     person         fit   to

represent clients and to aid in the administration of justice in

this state.

      ¶31       The referee was persuaded that Attorney Mandelman "has

managed to satisfy his tax obligations, pay for graduate school,

disengage from the debt of his office building, maintain the

mortgage of his home and addressed any known civil judgments."
This is commendable, although we note that Attorney Mandelman

                                               14
                                                                       Nos.      2003AP3348-D
                                                                                 2004AP2633-D
                                                                                 2007AP2653-D
                                                                                  2011AP584-D


retains     significant       indebtedness,          and        in     fact           incurred

substantial additional debt to pay for graduate school, loans

that will become due when he completes his graduate degree.

     ¶32    Debt,       alone,     will       not        preclude           a         lawyer's

reinstatement.        Here, however, it presents a legitimate cause

for concern.        In 1995, we reinstated Attorney Mandelman's law

license     despite     our      expressed         misgivings         about           Attorney

Mandelman's     "substantial        debts"         and    his        debt       management,

including questionable decisions to invest substantial funds in

business     ventures    rather     than      to     begin      paying          his    lawful

obligations.       Still, swayed by the "thoroughness and timeliness"

of his response to documentation requests and the "completeness

and candor of his testimony and in his overall demeanor as a

witness,"     we     reinstated      his      law        license,       with           certain

conditions.     In re Reinstatement of Mandelman, 197 Wis. 2d 435,

541 N.W.2d 480 (1995).             Our confidence in his reform proved

misplaced.

     ¶33    Less than four years later, in 1999, we were obliged

to   privately        reprimand      Attorney            Mandelman.                   Multiple

disciplinary proceedings ensued until his 2009 suspension and

subsequent revocation, including numerous and varied misconduct

adversely affecting many clients.                  In our view, not enough has

changed.     The excuses and promises to do better offered at his

prior reinstatement hearings are eerily familiar.

     ¶34    This record reveals a flurry of recent activity as
Attorney    Mandelman     sought    to     fulfill        his    many       and        various

                                         15
                                                                            Nos.   2003AP3348-D
                                                                                   2004AP2633-D
                                                                                   2007AP2653-D
                                                                                    2011AP584-D


reinstatement requirements.                  Debts to former clients were left

unpaid      for    years     until      he    decided     to        seek     reinstatement.

Indeed, the referee noted that "restitution should have been

made five years ago at least."                  Similarly, supreme court orders

imposing costs were left unresolved for years until he decided

to seek reinstatement.

      ¶35    The       court     also        directed     Attorney           Mandelman      to

cooperate       with   his     former    business       partner,       Attorney       Jeffrey

Reitz, to determine if restitution was owed in connection with

their    partnership.           Attorney      Mandelman     did       produce       documents

reflecting efforts to close out the trust account.                                   However,

Attorney Mandelman provided the OLR with this information "just

two     days"     before     the     OLR's     response        to     his     reinstatement

petition was due.

      ¶36    Ultimately         the     referee     recommended              reinstatement,

subject to onerous conditions that Attorney Mandelman does not

oppose:

           1. If Mandelman chooses to practice law, prior to
      practicing law, he must notify OLR to establish
      oversight of his practice of law.

             2. Under OLR's oversight, Mandelman agrees to:

           a. Be supervised for two years by an attorney
      acceptable to OLR who would have the responsibilities
      under SCR 20:5.1(b).

           b. Arrange for the supervising attorney to file
      quarterly reports with OLR for two years.




                                              16
                                                              Nos.    2003AP3348-D
                                                                      2004AP2633-D
                                                                      2007AP2653-D
                                                                       2011AP584-D

           3. If Mandelman chooses to practice law he be
      barred from having signatory authority on any trust
      account for a period of four years.

           4. If Mandelman chooses to practice law his
      practice shall be limited to a structured environment
      and he shall not engage in solo practice for no sooner
      than ten years.

           5. Mandelman shall comply with the payment plan
      [for] costs currently in place with OLR, and any other
      court-ordered cost payments, absent a showing to the
      court of his inability to do so.

           6. If Mandelman fails to comply with any of these
      conditions, OLR shall notify the Court that Mandelman
      is   out   of   compliance    with  a   condition   of
      reinstatement, and OLR shall have the authority to
      request that the Court suspend the reinstated license
      of Michael Mandelman to practice law in Wisconsin
      until further order of the court.
      ¶37   Attorney   Mandelman    recognized     that   his    disciplinary

history precludes reinstatement without substantial conditions,

describing his prior efforts to maintain a solo law practice as

a "failed model."      The extensive recommended conditions reflect

the    referee's       misgivings      about       Attorney          Mandelman's

reinstatement,      observing       that     "Mandelman's            substantial

disciplinary history with recurring rule violations is of great

concern."

      ¶38   We share those misgivings.         Conditions on practice are

imposed to protect the public once an attorney has demonstrated

reinstatement is warranted.         Conditions do not and should not

lower the bar to reinstatement.

      ¶39   Attorney Mandelman has accepted responsibility for his
misconduct,   but   the   mitigating      effect   of   his    acceptance      of

                                     17
                                                                         Nos.     2003AP3348-D
                                                                                  2004AP2633-D
                                                                                  2007AP2653-D
                                                                                   2011AP584-D


responsibility        must    be    viewed        in    relation    to     his     extensive

disciplinary history along with the number of counts and the

nature of his misconduct.              The hard work Attorney Mandelman has

undertaken to restructure his life and pay past due obligations

to clients, creditors, and the court system is commendable, but

not sufficient to demonstrate that reinstatement is appropriate

at this time.         He has cleaned up his act; now he must stay the

course.       This record lacks sufficient evidence that things will

be different if he is reinstated to the practice of law again.

       ¶40    This court is not averse to providing a second chance

to     hold   a     law   license     to     individuals          who    clearly      accept

responsibility for their wrongdoing and demonstrate that they

have     a    different      attitude      toward        complying       with      both    our

society's      general      laws    and    the      ethical    rules       that    apply    to

attorneys      who    are    licensed      to       practice      law   in   this     state.

In re Disciplinary Proceedings Against Balistrieri, 2014 WI 104,

358 Wis. 2d    262,    852 N.W.2d 1      (denying    reinstatement          over

recommendation of referee).

       ¶41    However, our rules require Attorney Mandelman to prove

that he has satisfied all of the requisite standards by clear

and convincing evidence.               Id.          While we accept the referee's

determination that Attorney Mandelman is performing well in a

structured        academic         environment,          the      record     is      lacking

sufficient evidence that he is able to sustain the rigor and

stress of a professional career, including managing significant
loan obligations, such that he can be safely recommended to the

                                             18
                                                                        Nos.    2003AP3348-D
                                                                                2004AP2633-D
                                                                                2007AP2653-D
                                                                                 2011AP584-D


legal profession, the courts, and the public as a person fit to

be consulted by others and to represent them and otherwise act

in matters of trust and confidence.

      ¶42       For    the   reasons    described        above,   we     conclude       that

Attorney Mandelman has failed to meet his burden to prove that

he   has    a    proper      understanding        of   and     attitude        toward    the

standards imposed upon members of the bar, that he will act in

conformity       with     those     standards,     and    that    he    can     be   safely

recommended       as     a   person    fit   to   be     consulted      by     others,   to

represent them, and to otherwise act in matters of trust and

confidence.           SCR 22.29(4)(f) and (g).

      ¶43       IT IS ORDERED that the petition for reinstatement of

the license of Michael D. Mandelman to practice law in Wisconsin

is denied.

      ¶44       IT IS FURTHER ORDERED that within 120 days of the date

of this order, Michael D. Mandelman shall pay to the Office of

Lawyer      Regulation        the     full    costs       of     this     reinstatement

proceeding.

      ¶45       REBECCA G. BRADLEY, J., did not participate.




                                             19
                No.    2003AP3348-D, 2004AP2633-D, 2007AP2653-D, 2011AP584-D.awb


     ¶46    ANN WALSH BRADLEY, J.            (concurring).       I agree with

the per curiam opinion but write separately to clarify it.                   I do

not read the opinion to mean, nor should it be interpreted to

indicate, that Attorney Mandelman will never again be admitted

to the practice of law.            Rather, the record does not support

readmission at this time.

     ¶47    Although         Attorney        Mandelman       has       accepted

responsibility for his misconduct, the mitigating effect of his

acceptance    of      responsibility    is   viewed   in    relation   to     his

extensive disciplinary history along with the number of counts

and the nature of his misconduct.

     ¶48    The referee found that Attorney Mandelman's conduct

since   revocation       has    been    exemplary     and   above     reproach.

Specifically, he complied with the terms of his suspension and

revocation    orders,     maintained    competence    and   learning    in    the

law, managed to satisfy his tax obligations, disengaged from the

debt of his office building, maintained the mortgage of his

home, and addressed any known civil judgments.
     ¶49    Because the August 1, 2014 order revoking his license

to practice law was made retroactive in application, there were

a mere four days between the order and the filing of his August

5,   2014    petition     for   reinstatement.        Attorney      Mandelman's

petition would be more persuasive if he could demonstrate an

enlarged period of exemplary behavior combined with evidence of

responsibility in employment other than as a student, together

with responsibility in managing his debt.
     ¶50    Accordingly, I respectfully concur.

                                        1
No.   2003AP3348-D, 2004AP2633-D, 2007AP2653-D, 2011AP584-D.awb




                       1